Citation Nr: 1600431	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  09-42 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include PTSD, depressive disorders, anxiety disorders, and any other diagnoses.

2.  Entitlement to service connection for a cardiovascular disability, whether as due to herbicide exposure, as secondary to a psychiatric disability, or otherwise.

3.  Entitlement to service connection for right upper extremity neuropathy.

4.  Entitlement to an increased rating for service-connected bilateral hearing loss, currently noncompensable.

5.  Entitlement to an increased rating for service-connected right shoulder impingement, currently at 30 percent.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran had active service from August 1970 to August 1972.  This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  It was found therein that new and material evidence had not been received sufficient to reopen service connection for PTSD.  Service connection for a heart attack, post stent placement, also was denied.  The Veteran's previously assigned noncompensable rating for service-connected bilateral hearing loss finally was continued.  He appealed each of these determinations.  In October 2012, he testified at a hearing before the undersigned Veterans Law Judge.  

In February 2014, the Board reopened the issue of service connection for PTSD.  Service connection for a psychiatric disability other than PTSD was added as an issue.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  These issues were combined and remanded for further development.  Service connection for a heart attack, post stent placement, was recharacterized by the Board as a cardiovascular disability and was remanded for further development, as was an increased rating for service-connected bilateral hearing loss.  While Board adjudication of the hearing loss claim can proceed at this time, another REMAND for additional development is warranted for the aforementioned service connection issues.  
The issues of entitlement to service connection for right upper extremity neuropathy, an increased rating for service-connected right shoulder impingement, and a TDIU are addressed herein for a limited purpose.  While these claims are not on appeal, a REMAND for them is warranted.  

Finally, the Board's February 2014 remand referred the issue of service connection for an ear disability such as otitis, to include as secondary to other service-connected bilateral hearing loss and/or service-connected tinnitus, to the RO (as the agency of original jurisdiction) for adjudication.  There is no indication that this has occurred yet.  The issue accordingly is referred for appropriate action to include adjudication again.


FINDING OF FACT

Pure tone threshold averages and speech discrimination percentages correspond to auditory acuity level I for the right ear and no worse than level III for the left ear.


CONCLUSION OF LAW

The criteria for an increased rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

Before addressing the merits, VA's duty to notify a claimant seeking VA benefits is notable.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Generic rather than specific notice of substantiation with respect to higher ratings is sufficient.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Notice of how ratings and effective dates are assigned also must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither Veteran nor his representative has alleged a notice error, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  A January 2009 letter contained information on the general criteria for establishing an increased rating, the evidence required in this regard, the Veteran's and VA's respective duties for obtaining evidence, and how ratings and effective dates are assigned.  This was prior to initial adjudication via the February 2009 rating decision.  Although the Board's February 2014 remand directed that additional notice be sent only with respect to service connection for a psychiatric disability, letters dated in March 2014, April 2014, and December 2014 apply equally to an increased rating for service-connected bilateral hearing loss.  They repeat all of the information in the January 2009 letter.

In addition to the duty to notify, VA has a duty to assist a claimant seeking VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as implied from the notification that must be provided, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary in order to render a decision.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA treatment records and Social Security Administration (SSA) records regarding the Veteran have been obtained, some pursuant to the Board's February 2014 remand, by VA.  No private treatment records have been obtained by VA since none have been identified by the Veteran or his representative.  Further, none have been submitted by them.  In January 2009, July 2010, and October 2014, the Veteran underwent VA medical examinations.  The latter was pursuant to the Board's remand.  Each examiner assessed the Veteran.  While the July 2010 examiner was not aware of his medical history, the others were by interviewing him.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The October 2014 examiner also reviewed the claims file.  As a result of these actions, no inadequacy is found.  Barr v. Nicholson, 21 Vet. App. 303(2007).  None has been alleged by the Veteran or his representative.

Significantly, neither the Veteran nor his representative has identified any necessary notice or assistance development that as of yet has not been completed.  No such uncompleted necessary development is apparent from review of the claims file.  The Board thus finds that no further notice or assistance action is required.  VA's duties to notify and to assist have been satisfied, in other words.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There further has been at least substantial compliance with the Board's February 2014 remand, as required.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication, in sum, may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Finally, the issue(s) on appeal must be explained, and the submission of outstanding evidence must be suggested, by the individual presiding over a hearing.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the beginning of the October 2012 hearing, the undersigned identified an increased rating for service-connected bilateral hearing loss as an issue on appeal.  Although the undersigned did not specifically state that the level of severity of the Veteran's symptoms is of primary import, that much can be inferred from the questions she was asked.  Both the undersigned and the Veteran's representative addressed what symptoms he has and how bad they are-and also questioned him on where he receives treatment, identifying outstanding evidence in the form of VA treatment records.  

II.  Increased Initial Rating

Several rules govern the Board in making determinations on the merits.  Only the most salient evidence must be discussed even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, however, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay or non-medical evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

A.  Schedular

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  So that the rating equitable and just, the disability's history must be taken into account along with all other relevant evidence.  38 C.F.R. §§ 4.1, 4.6.  Examinations must be interpreted and if necessary reconciled to form a consistent picture of the disability.  38 C.F.R. § 4.2.  

If two ratings are potentially applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Paralleling the general benefit of the doubt, however, any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Different ratings may be assigned for different periods of time for the same disability, something known as staging the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).  If a disability has increased in severity, consideration therefore must be given to when the increase occurred.

Bilateral hearing loss is evaluated pursuant to 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.  Examinations must be conducted by a state licensed audiologist without the use of hearing aids.  38 C.F.R. § 4.85(a).  Auditory acuity is measured by a pure tone threshold test in the frequencies of 1000, 2000, 3000 and 4000 cycles per second (hertz) and the Maryland CNC controlled speech discrimination test.  38 C.F.R. § 4.85(a), (d).  There are eleven auditory acuity levels of hearing impairment, ranging from level I for essentially normal hearing through level XI for profound deafness.  38 C.F.R. § 4.85(b), (c).  Based on the intersection point of the auditory acuity level for each ear, a rating for hearing impairment is derived from Table VII.  38 C.F.R. § 4.85(e); Bruce v. West, 11 Vet. App. 405 (1998).

The auditory acuity level present in each ear usually is derived from Table VI, which considers the pure tone threshold average and the speech discrimination percentage.  38 C.F.R. § 4.85(b).  Table VIa, which considers only pure tone threshold average, is used when the examiner certifies that use of the speech discrimination percentage is not appropriate.  38 C.F.R. § 4.85(c).  When there is an exceptional pattern of hearing loss, as when the pure tone threshold at 1000, 2000, 3000, and 4000 hertz is 55 decibels or more or is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz, the auditory acuity level for each ear is derived from either Table VI or Table VIa depending on which results in the higher level.  38 C.F.R. §§ 4.86(a), (b).  The derived level further is elevated to the next higher level when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  38 C.F.R. § 4.86(b).

October 2008 VA treatment records reflect that the Veteran had moderate to moderately severe hearing loss in his right ear and moderate to severe hearing loss starting in his left ear.  Specifically, his pure tone thresholds, in decibels, were as follows:


Hertz

1000
2000
3000
4000
Right
20
15
25
45
Left
25
50
70
80
Pure tone thresholds averaged 26 (rounded from 26.25) decibels in the right ear and 56 decibels (rounded from 56.25) in the left ear.  The Veteran was slow to respond, but his speech recognition responses to the CID-W22 test usually were correct.  He therefore had excellent speech recognition ability in both ears.  It was noted that the results obtained were "not adequate for rating purposes," but no reason was given.

At the January 2009 VA medical examination, the Veteran's pure tone thresholds, in decibels, were as follows:  


Hertz

1000
2000
3000
4000
Right
30
35
45
55
Left
30
40
75
85

Pure tone thresholds averaged 41 (rounded from 41.25) decibels in the right ear and 58 (rounded from 57.50) decibels in the left ear.  The Maryland CNC test revealed speech discrimination of 92 percent in right ear and 84 percent in the left ear.  Moderately severe hearing loss in his right ear and severe hearing loss in his left ear was diagnosed.

The Veteran's pure tone thresholds, in decibels, at the July 2010 VA medical examination were as follows:


Hertz

1000
2000
3000
4000
Right
15
15
30
45
Left
20
45
65
70

Pure tone thresholds averaged 26 (rounded from 26.25) decibels in the right ear and 50 decibels in the left ear.  The Maryland CNC test revealed speech discrimination of 96 percent in each ear.  The Veteran had normal hearing sloping to moderate sensorineural hearing loss in the right ear and mild sloping to moderately severe sensorineural hearing loss in the left ear.  Mild to moderate hearing loss in the right ear and moderate to moderately severe hearing loss in the left ear was diagnosed.
At the October 2014 VA medical examination, the Veteran's pure tone thresholds, in decibels, were as follows:


Hertz

1000
2000
3000
4000
Right
25
20
40
45
Left
25
45
70
75

Pure tone thresholds averaged 33 (rounded from 32.50) decibels in the right ear and 54 (rounded from 53.75) decibels in the left ear.  The Maryland CNC test revealed speech discrimination of 96 percent in each ear.  Hearing loss was diagnosed in each ear, but the severity was not characterized.

Based on the aforementioned, an increased rating for the Veteran's service-connected bilateral hearing loss is not warranted.  Ratings for hearing loss are derived mechanically from the auditory acuity level assigned based on pure tone threshold averages and/or speech discrimination percentages.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  There is very little judgment involved in determining the rating because of the dispositive nature of this average and/or percentage.  The pure tone thresholds reflected in the October 2008 VA treatment record and upon VA medical examination in January 2009, July 2010, and October 2014 do not represent an exceptional pattern of hearing loss in either ear.  As such, the auditory acuity level for both ears is to be derived only from Table VI.  

The pure tone threshold averages and speech discrimination percentages for the right ear correspond to an auditory acuity level of I under Table VI at the VA medical examinations.  For the left ear, these figures correspond to an auditory acuity level of III at the January 2009 examination and an auditory acuity level of I at the July 2010 and October 2014 examinations.  Under Table VII, the intersection point of auditory acuity level I in the Veteran's better right ear and auditory acuity level III as well as I in his poorer left ear corresponds with a noncompensable rating.  Continuance of a noncompensable rating is warranted throughout the period on appeal, in other words.  A staged rating therefore is not warranted.  This remains true factoring in the October 2008 VA treatment record.
Table VI cannot be used with respect to the results from this treatment record.  Indeed, only pure tone threshold averages are available.  Another test, the CID W22, was used in lieu of the required Maryland CNC test to derive speech discrimination results.  This is one possibility for the "not adequate for rating purposes" notation.  In any event, even using the more favorable Table VIA which takes into account only pure tone threshold averages does not result in a compensable rating.  These averages correspond to an auditory acuity level of I in the right ear and IV in the left ear.  The intersection point of auditory acuity level I in the Veteran's better right ear and auditory acuity level IV in his poorer left ear corresponds with a noncompensable rating under Table VII.  

In addition to the aforementioned, the Veteran has reported the severity of his bilateral hearing loss via his hearing testimony and submitted statements.  These reports, even assuming they are competent as well as credible, cannot be converted into pure tone threshold averages or speech discrimination percentages.  Consideration lastly has been given to the benefit of the doubt and reasonable doubt overall.  However, the above discussion shows that the preponderance of the evidence is against an increased rating.  There accordingly is no doubt to afford him the benefit of or reasonable doubt overall to resolve to his benefit.  His claim as it pertains to his service-connected bilateral hearing loss, in sum, is denied.

B.  Extraschedular

As an alternative to assigning a rating under the Rating Schedule, one may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  First, it must be determined that the service-connected disability picture is so unusual or exceptional that the schedular rating criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  This includes the impact of each such disability as well as the combined impact of them all.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It then must be determined whether there are other related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 111.  Referral finally must be made for extraschedular rating consideration.  Id.
VA treatment records document that the Veteran has been issued hearing aids.  He reported at the October 2012 hearing, however, that he could not use them due to ear symptoms unrelated to bilateral hearing loss (but perhaps related to an ear disability such as otitis for which referral is made herein).  At the January 2009 VA medical examination, he reported most difficulty in crowds and noisy places.  His competency and credibility in this regard are not in dispute.  The examiner determined that the Veteran may have difficulty hearing and understanding all but loud speech and that this may be nearly impossible in the presence of background noise.  At the October 2014 examination, he reported that he does not go anywhere because he cannot hear.  Yet, VA treatment records containing a diagnosis of agoraphobia were noted by the examiner.  

Therefore, the symptom of not going anywhere has not been linked to the Veteran's bilateral hearing loss.  This disability is neither unusual nor exceptional because all symptoms attributable thereto are reasonably contemplated by the schedular rating criteria.  These criteria indeed address all severity levels of difficulty hearing in general and difficulty understanding speech specifically.  As such, they encompass the Veteran's difficulty in these regards which has ranged from mild to severe.  They further address his difficulty at its worst, without hearing aids, even though they have been issued to him and presumably would help.  While he obviously usually is in environments were sound is not controlled and struggles most in noisy environments, use of a sound controlled room per the criteria is proper.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

Because the rating criteria are adequate, referral for consideration of the assignment of an extraschedular rating is not warranted.  Even if the criteria were inadequate, referral still would not be warranted because the related factors do not exist.  There is no indication that the Veteran ever, much less frequently, has been hospitalized for his service-connected bilateral hearing loss.  There also is no indication of marked interference with employment beyond that already contemplated by the assigned schedular rating.  While the Veteran contends that he cannot work, in that one of the issues addressed in the remand section below is a TDIU, he has not contended this is due to solely to his bilateral hearing loss.  Difficulty understanding all but loud speech and in the presence of background noise can be accommodated on the job.  Indeed, for many positions others can be asked simply to speak loudly and background noise can be eliminated.

C.  TDIU

When an increased rating is sought, entitlement to a TDIU due to the service-connected disability or disabilities involved must be considered if the issue is either expressly raised by the Veteran or reasonably raised by the evidence.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Rather than being raised indirectly as part of an increased rating issue, it is reiterated that entitlement to a TDIU has been raised as a stand-alone issue directly by the Veteran.  The impact of his service-connected bilateral hearing loss on his ability to work will be considered, as will the impact of every other service-connected disability, when a determination is made on that issue.  Such determination will be made following completion of additional development, as set forth in the remand instructions herein.  In sum, consideration of a TDIU as part of this adjudication is not warranted.


ORDER

An increased rating for service-connected bilateral hearing loss is denied.


REMAND

Although the delay entailed by a second remand is regrettable, a Board decision concerning the Veteran's entitlement to service connection for a psychiatric disability and for a cardiovascular disability at this time would be premature.  Undertaking additional development prior to such a decision is the only way to ensure that he is afforded every possible consideration.  He must be afforded such consideration.  That VA has a duty to assist him in substantiating his claim indeed is reiterated.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Regarding the Veteran's entitlement to service connection for right upper extremity neuropathy, entitlement to an increased rating for service-connected right shoulder impingement, and entitlement to a TDIU, ensuring that proper appellate procedure is followed is essential.  This also requires additional development.

I.  Psychiatric Disorder (To Include PTSD) & Heart Disorder

A.  Records

The duty to assist includes making as many requests as necessary to obtain records in government custody unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The claimant shall be notified if they cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).  VA treatment records dated into February 2015 are available.  Many concern the Veteran's psychiatric and cardiovascular problems.  It thus is likely that there are pertinent VA treatment records dated from February 2015 to present.  A request or requests for them must be made.  This is particularly true since VA has constructive notice of them.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Notice to the Veteran and his representative must be made if the request(s) is/are unsuccessful.

B.  Medical Examination and Opinion

If VA provides a medical examination or opinion for a service connection issue, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr, 21 Vet. App. at 303.  A VA medical examination or opinion is adequate when it allows the Board to perform a fully informed adjudication.  Id.  As such, VA medical examinations must be based upon consideration of the Veteran's entire history.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  VA medical opinions must be based on accurate factual premises.  Reonal v. Brown, 5 Vet. App. 458 (1993).  The rationale supplied for VA medical opinions also must be clearly and fully articulated.  Stefl, 21 Vet. App. at 120; Nieves-Rodriguez, 22 Vet. App. at 295.

In its February 2014 remand, the Board included directives for scheduling a VA medical examination complete with a VA medical opinion concerning a psychiatric disability.  These directives were tailored to ensure adequacy.  The examiner specifically was to diagnose pursuant to the Diagnostic and Statistical Manual of Mental Disorders all psychiatric disabilities present.  PTSD, depressive disorder, and anxiety disorder diagnoses specifically were to be accepted or rejected.  Next, the examiner was to opine as to whether it is at least as likely as not that each diagnosis made is related to the Veteran's service.  This included being caused by one or more in-service specific stressors.  A clear and complete rationale (explanation) was to be provided both for each diagnosis made as well as each opinion rendered.

The Veteran underwent a VA medical examination complete with VA medical opinion pursuant to these directives in October 2014.  Both are inadequate.  The examination specifically is inadequate because it did not sufficiently describe the disability present.  Paranoid personality disorder was diagnosed, and PTSD was ruled out.  This was largely due to the Veteran's reluctance to discuss his in-service stressors.  However, the specific stressors the Board noted in reference to rendering an opinion were not assessed in terms of sufficiency for supporting a PTSD diagnosis.  Depressive disorder and anxiety disorder diagnoses further were not even contemplated. No rationale whatsoever was supplied concerning the diagnosis made and diagnoses not made.  The same is true of concerning the opinion provided, that the diagnosis made is not related to the Veteran's service.  

Absent a rationale about diagnosis and a relationship to service, it is impossible to tell if the Veteran's entire history was considered actually was considered.  There indeed is nothing to suggest, as the examiner indicated, that the claims file was reviewed.  It also is impossible to tell if the examiner was influenced by an inaccurate factual premise absent a rationale.  Substantial, but not strict, compliance with remand directives is required.  Dyment, 13 Vet. App. at 141, aff'd, Dyment, 287 F.3d at 1377; Stegall, 11 Vet. App. at 268.  For each of the aforementioned reasons, there has not been even substantial compliance here.  Arrangements thus must be made for the Veteran to undergo another VA medical examination of the Veteran complete with VA medical opinion.  He is advised that his failure to be forthright may impact the Board's future adjudication.  38 C.F.R. § 3.655.

C.  Inextricably Intertwined

Issues are inextricably intertwined when a determination on one issue could have a significant impact on the outcome of another issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The appropriate remedy is to defer adjudication of the impacted issue until the issue that may cause the impact has been adjudicated.  Id.
The Veteran asserts that he has a cardiovascular disability as secondary to his psychiatric disability.  As set forth in the Board's February 2014 remand, a cardiovascular disability also may be due to herbicide exposure.  It further may be due to service otherwise.  Given the Veteran's assertion, however, adjudication of his entitlement to service connection for a cardiovascular disability cannot be fully informed until after adjudication of his entitlement to service connection for a psychiatric disability.  Service connection for a psychiatric disability must be resolved with resolution of service connection for a cardiovascular disability deferred until this occurs, in other words.

II.  RUE Neuropathy, Right Shoulder, & TDIU

An appeal begins with a notice of disagreement (NOD), a written communication expressing dissatisfaction with and a desire to contest a determination.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.201; Anderson v. Principi, 18 Vet. App. 371 (2004); Gallegos v. Principi, 283 F.3d 1309 (2002).  A NOD must be filed within one year from the date notice of the determination was mailed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  Upon the filing of a timely NOD, a SOC shall be issued.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. § 19.29.  The Board shall remand for issuance of a SOC if one has not been issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  Indeed, a SOC is required because filing a timely 9 form (known as a substantive appeal) in response thereto perfects the appeal.  38 U.S.C.A. §§ 7105(a, (d)(3)); 38 C.F.R. §§ 20.200, 20.202.

In an April 2015 rating decision, the Waco RO denied service connection for right upper extremity neuropathy and a TDIU.  The Veteran's previously established 30 percent rating for his service-connected right shoulder impingement was continued.  He submitted a thick packet of information in July 2015.  Included therein (page 121 of 134) is a NOD.  It conveys that the Veteran is dissatisfied with the TDIU determination.  It also conveys his dissatisfaction with service connection for "right shoulder," for which he seeks 40 percent.  Whether or not he intends this as a NOD regarding service connection for right upper extremity neuropathy, an increased rating for service-connected right shoulder impingement, or both is unclear.  Both shall be presumed until the Veteran indicates otherwise because doing so is most favorable to him.  There is no indication that the RO has issued an SOC yet addressing any of the aforementioned issues.  This must be done.

Given the above, a REMAND is directed for the following:

1.  Issue to the Veteran a VCAA notice letter pertaining to his cardiovascular claim.  This correspondence should include the criteria necessary to establish this claim on direct and secondary bases.  

2.  Make as many requests as necessary to obtain all of the Veteran's VA treatment records, but particularly those pertaining to his psychiatric and cardiovascular problems, dated from February 2015 to present.  Associate all records received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.  

3.  After completion of the above, arrange for a mental health professional not previously involved in this matter to examine the Veteran.  The examiner shall review the claims file, documenting such in a report to be placed therein.  The examiner also shall document in the report an interview with the Veteran regarding his relevant medical history and current symptoms.  All necessary tests and studies shall be performed, the results of which shall be included in the report.  The examiner then shall diagnose all psychiatric disabilities present per the Diagnostic and Statistical Manual of Mental Disorders.

PTSD, depressive disorder, and anxiety disorder diagnoses specifically shall be accepted or rejected.  Next, the examiner shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that each diagnosis made had its onset during the Veteran's service, is due to his being confined to base due to protesters and being called derogatory names like baby killer by them during service, is due to seeing injured and dead soldiers reuniting with their families during service, is due to his participation in flights carrying injured and dead soldiers during service provided that such is corroborated, or is otherwise due to his service.  

A clear and complete rationale (explanation) shall be provided in the report for each diagnosis made or not made as well as for each opinion rendered.  A clear and full rationale means a thorough explanation which can be understood by the Board.  Medical principles thus shall be discussed as they relate to the medical and lay (non-medical) evidence.  Continuity of symptoms, as opposed to treatment, specifically shall be taken into account.  If an opinion cannot be reached without speculation, the examiner still must provide a clear and complete rationale.  A copy of, or at least a citation to, any medical literature referenced in the report finally shall be provided by the examiner.  
4.  Then readjudicate the Veteran's psychiatric and cardiovascular claims-as on listed on the title page of this decision/remand.  Issue a rating decision for any favorable determination made.  For any unfavorable determination made, issue a supplemental statement of the case (SSOC).  Place a copy of the rating decision and/or SSOC in the claims file.  Finally, allow the requisite time period for a response to a SSOC by the Veteran and his representative before processing for return to the Board.

5.  Also issue a SOC concerning the Veteran's claims of entitlement to service connection for right upper extremity neuropathy, entitlement to an increased rating for service-connected right shoulder impingement, and entitlement to a TDIU.  Provide a copy of the SOC, along with a notice letter of how to continue the appeals process, to the Veteran and his representative.  Place a copy of both in claims file.  Then follow applicable established appellate procedures, including returning to the Board only the aforementioned issues for which the appeal is timely perfected by the Veteran or his representative.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  It is reiterated that his failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655.  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to the issues remanded herein.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  They must be afforded prompt treatment.  Indeed, all remands by the Board or the United States Court of Appeals for Veterans Claims must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


